Citation Nr: 0209734	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  01-04 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 
70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the RO has certified one issue for 
appellate review: entitlement to an earlier effective date 
for a grant of service connection for PTSD.  For the reasons 
that follow, the Board has added an additional issue for 
appellate review.   

In November 2000, the RO granted the veteran an earlier 
effective date of November 13, 1998, for a grant of service 
connection for PTSD and denied a disability evaluation in 
excess of 30 percent for PTSD.  In a February 2001 notice of 
disagreement, the veteran's representative expressed 
disagreement with the effective date the RO assigned as well 
as the RO's continuance of the 30 percent evaluation assigned 
the veteran's PTSD.  The representative asserted that the 
veteran's PTSD should be assigned an evaluation of at least 
70 percent.  

By rating decision dated April 2001, the RO increased the 
evaluation assigned the veteran's PTSD to 70 percent, as 
requested, and assigned an effective date of November 7, 
1996, for the grant of service connection for PTSD and the 
70 percent evaluation.  Later that month, the RO provided the 
veteran a statement of the case that listed the sole issue on 
appeal as entitlement to an earlier effective date for the 
grant of service connection for PTSD.  Therein, the RO noted 
that its April 2001 assignment of a 70 percent evaluation for 
the veteran's PTSD constituted a grant of the benefit sought 
on appeal as to that issue.  Since then, however, the veteran 
has continued to argue that he is entitled to an evaluation 
in excess of 70 percent, including a total disability 
evaluation based on individual unemployability.  In fact, in 
his May 2001 substantive appeal, he characterized the issues 
on appeal as entitlement to an effective date prior to 
November 7, 1996, for the grant of service connection for 
PTSD and entitlement to a higher evaluation for PTSD.  
Because the veteran has submitted a notice of disagreement 
and substantive appeal regarding the latter issue, that issue 
falls within the Board's jurisdiction.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996).  The Board cannot adjudicate 
this issue, however, until the procedural defect of the 
veteran not having been provided a statement of the case is 
corrected.  This issue must, therefore, be remanded to the RO 
for such action to be taken.  

In addition, in a January 1999 rating decision, the RO denied 
the veteran entitlement to service connection for hearing 
loss.  In December 1999, the veteran submitted a notice of 
disagreement with the RO's decision, and in January 2000, the 
RO issued the veteran a statement of the case on that issue.  
In June 2000, the veteran submitted a substantive appeal 
regarding the denial of service connection for hearing loss.  
In a letter dated the same month, the RO notified the veteran 
that he had not timely filed his substantive appeal.  Later 
that month, the veteran's representative submitted a written 
statement that the Board construes as a notice of 
disagreement with the determination that the substantive 
appeal was not timely filed.  Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002) (defining a valid notice of 
disagreement); 38 C.F.R. §§ 19.34, 20.201 (2001).  The RO has 
not, however, responded by providing the veteran a statement 
of the case on the timeliness issue.  The Board must, 
therefore, remand this matter to the RO so that such action 
may be taken.

Finally, in written statements submitted in February 2001 and 
May 2001, and during a videoconference hearing held before 
the undersigned Acting Board Member in November 2001, the 
veteran's representative, on the veteran's behalf, raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  This matter is referred to 
the RO for appropriate action, including adjudication.


FINDINGS OF FACT

1.  In January 1987 and August 1987, the RO received the 
veteran's claims for service connection for PTSD, which it 
denied in May 1987 and August 1987.  

2.  The RO notified the veteran of these decisions and of his 
appellate rights with regard to these decisions, but the 
veteran did not appeal.

3.  The veteran has not plead a valid claim of clear and 
unmistakable error in the May 1987 and August 1987 decisions.

4.  On September 12, 1996, the RO received the veteran's 
claim to reopen the previously denied claim of entitlement to 
service connection for PTSD.

5.  This claim was pending on September 25, 1996, when the 
veteran was first diagnosed with PTSD and shown to be 
entitled to service connection for PTSD.


CONCLUSION OF LAW

1.  The RO's May 1987 and August 1987 decisions, which denied 
the veteran's claims of entitlement to service connection for 
PTSD, are final.  38 U.S.C.A § 4005(c) (West 1987); 38 C.F.R. 
§§ 19.129, 19.192 (1987).

2.  The criteria for entitlement to an effective date of 
September 25, 1996, for the grant of service connection for 
PTSD, are met.  38 U.S.C.A. §§ 5101, 5109A, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.157, 
3.158, 3.160, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, subsequent to the 
issuance of the April 2001 statement of the case, the 
veteran's representative submitted an extensive amount of 
medical records in support of the veteran's claim.  With some 
of this evidence, the representative also submitted a waiver 
of initial RO consideration, which, at that time, was 
required in order for the Board to consider such evidence in 
the first instance.  Since then, 38 C.F.R. § 20.1304, the 
regulatory provision governing the submission of additional 
evidence, has been amended to allow the Board to consider all 
such evidence in the first evidence even absent a waiver and 
the issuance of a supplemental statement of the case.  See 
Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§§ 19.31, 20.1304).  Accordingly, the Board will consider all 
of the evidence submitted by the representative, including 
that which was submitted without a waiver, in support of the 
veteran's claim.

The issue before the Board is whether the veteran is entitled 
to an effective date prior to November 7, 1996, for a grant 
of service connection for PTSD  In September 2000, the RO 
granted the veteran service connection for PTSD, effective 
from June 1, 2000.  In November 2000, the RO assigned the 
veteran an earlier effective date of November 13, 1998, for 
the grant of service connection.  The veteran appealed this 
decision, and in April 2001, the RO granted the veteran an 
earlier effective date of November 7, 1996, for the grant of 
service connection.  Since then, the veteran has continued to 
appeal the effective date that is assigned.  

During the pendency of the veteran's appeal, the President 
signed into law legislation that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO notified the veteran of the change in the law 
and indicated that it was developing and would consider his 
claim pursuant to that law.  As explained below, a review of 
the record reflects that the RO indeed undertook all 
development necessary to comply with the VCAA and then 
readjudicated the veteran's claim based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  Specifically, in rating decisions dated November 2000 
and April 2001, letters notifying the veteran of those 
decisions, and a statement of the case issued in April 2001, 
the RO informed the veteran of the reasons for which his 
claim had been denied, notified him of the evidence needed to 
substantiate his claim and the regulations pertinent to that 
claim, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
available evidence relevant to his claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, the RO secured and 
associated with the claims file evidence identified by the 
veteran as being pertinent to his claim, including VA and 
private treatment records.  The veteran has not reported, and 
the Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  
The RO also developed the medical evidence of record to the 
extent necessary to decide the veteran's claim.  
Specifically, the RO afforded the veteran multiple VA 
psychiatric examinations, during which examiners discussed 
the nature and etiology of the veteran's psychiatric 
symptomatology.

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is simply no other 
information or assistance the RO could provide the veteran to 
aid in developing his claim.  Inasmuch as the RO notified the 
veteran of the evidence needed to substantiate his claim and 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 
Factual Background

The veteran's discharge certificate shows that his military 
occupational specialty (MOS) was that of medical specialist 
and that he served in the Republic of Vietnam for 11 months.  
His service personnel records disclose that he served in 
Vietnam from May 1967 to April 1968 as a battery aidman.

The veteran initially claimed entitlement to VA compensation 
benefits, including compensation for a nervous disorder, in 
January 1983.  At that time, he asserted that he had a number 
of impairments that were due to his exposure to Agent Orange 
while serving in Vietnam.  A previously conducted Agent 
Orange protocol examination resulted in a relevant diagnosis 
of questionable anxiety/depression versus delayed stress 
syndrome.  As a result of this diagnosis, the veteran was 
offered a referral to the mental health clinic, which he 
declined.

In an April 1983 rating decision, the RO denied the veteran 
entitlement to service connection for residuals of Agent 
Orange exposure, including nervousness.  The April 1983 
notice to the veteran informing him of the denial did not 
include a reference to a nervous disorder. 

The veteran again claimed entitlement to compensation 
benefits for the residuals of Agent Orange exposure and non-
service connected pension benefits in May 1983.  At that 
time, he asserted that he had multiple impairments, including 
a psychiatric disorder.  A VA psychiatric examination in June 
1983 resulted in a diagnosis of a mild dependent personality 
disorder.  In an August 1983 rating decision, the RO again 
denied the veteran entitlement to compensation benefits for 
the residuals of Agent Orange exposure, including a dependent 
personality disorder.  A copy of the notice informing the 
veteran of that decision is not of record, and it cannot be 
determined whether the notice included a reference to the 
psychiatric symptoms. 

The veteran claimed entitlement to compensation benefits for 
PTSD in January 1987.  The RO provided him a VA psychiatric 
examination in March 1987, which resulted in diagnoses of a 
somatoform disorder manifested by a myriad of trifling 
somatic complaints, and a passive dependent personality.  In 
a May 1987 rating decision, the RO denied the veteran 
entitlement to service connection for PTSD, and in a June 
1987 notice,  the RO informed the veteran of that denial.  
The veteran did not appeal the May 1987 decision.  

The veteran again claimed entitlement to compensation 
benefits for residuals of Agent Orange exposure and PTSD in 
August 1987.  In conjunction with that claim the RO 
instructed the veteran to submit information regarding any 
in-service stressor and medical evidence of treatment for 
PTSD, but he did not respond.  In August 1987, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim, and by 
letter, notified the veteran of that decision.  The veteran 
did not appeal.  

In June 1990, the RO received an inquiry from the veteran's 
United States Senator regarding the veteran's apparent 
objection to the denial of Social Security benefits and 
benefits for PTSD and residuals of Agent Orange exposure.  
The RO informed the veteran, through his Senator, that 
service connection for PTSD had been previously denied, and 
that in order to establish service connection for PTSD he 
needed to submit information regarding his claimed stressor 
and medical evidence showing that he had PTSD.  The veteran 
did not respond to this notice.

In a written statement received at the RO on September 12, 
1996, the veteran again claimed entitlement to service 
connection for PTSD.  He did not submit any evidence with 
that claim, and in October 1996, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  In a written statement received at 
the RO on November 7, 1996, the veteran referenced the 
October 1996 decision, submitted an authorization for the 
release of medical information, and asked that his medical 
records be obtained in support of his claim.  In December 
1996, the RO requested the medical records, and prior to 
receipt of the records, in April 1997, the RO again 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.

The claims file includes medical records from the Chickasaw 
Health Clinic that were received at the RO in April 1997, but 
not associated with the claims file until May 1997.  These 
records show that the veteran began receiving treatment for 
dysthymic disorder and/or major depression in October 1990, 
and at that time, reported a 10-year history of the 
disorders.  In a treatment record dated September 25, 1996, 
physicians modified the veteran's diagnoses to include PTSD.

In May 1997, the RO denied the veteran entitlement to service 
connection for PTSD on the basis that the veteran had not 
provided information on an in-service stressor and his 
medical records did not refer to any in-service stressor as 
the cause of his PTSD.  Thereafter, the veteran submitted 
additional medical records, which did not show a diagnosis of 
PTSD or provide any information regarding an in-service 
stressor, and in an August 1997 rating decision, the RO again 
denied the veteran entitlement to service connection for 
PTSD.

The RO received the veteran's next claim of entitlement to 
service connection for PTSD in November 1998.  In February 
1999, the RO informed the veteran by letter that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran submitted a notice of 
disagreement with that determination in December 1999, but 
the RO did not issue a statement of the case.  

The RO provided the veteran a VA psychiatric examination in 
August 2000, which resulted in a diagnosis of PTSD that was 
supported by clinical findings and a description of multiple 
in-service stressors.  In September 2000, based on the 
findings of this examination, the RO granted the veteran 
service connection for PTSD and assigned this disability a 
30 percent evaluation, effective from June 1, 2000.  The RO 
apparently based this effective date on a June 2000 statement 
from the veteran's representative, in which she asserted a 
claim of entitlement to compensation benefits for PTSD.

In a November 2000 rating decision, from which this appeal 
ensues, the RO assigned the veteran an earlier effective date 
for the grant of service connection for PTSD.  The RO 
determined that the February 1999 decision was not final 
because the veteran had submitted a timely notice of 
disagreement with that decision.  The RO then assigned an 
effective date of November 13, 1998, for the grant of service 
connection for PTSD.  The RO indicated that, on that date, it 
received the veteran's claim to reopen.    

In April 2001, the RO again assigned the veteran an earlier 
effective date of November 7, 1996, for the grant of service 
connection for PTSD.  Based on a difference of opinion 
pursuant to 38 C.F.R. § 3.105(b), the RO found that the 
veteran's discharge certificate, which was of record in May 
1987, indicated that he had served in Vietnam as a medic.  In 
addition, the medical records from the Chickasaw Health 
Clinic, which were received in April 1997, reflected a 
diagnosis of PTSD.  Because those records were received 
within one year of the November 1996 claim, in accordance 
with 38 C.F.R. § 3.156(b), the RO established an effective 
date based on the veteran's November 7, 1996 written 
statement, which it construed as a claim to reopen.

VA treatment records, which were received at the RO in May 
2001 and were not considered in the May 1987 or August 1987 
decisions, show that in March 1984 and July 1984, the veteran 
received treatment for a general anxiety disorder, mild.  In 
November 1989 and again in December 1994, the veteran was 
noted to have a long history of depression.  These records do 
not reflect a diagnosis of PTSD, or indicate that any of the 
veteran's symptoms were related to service.

During a November 2001 hearing before the undersigned Acting 
Board Member, the veteran and his brother provided testimony 
as to the veteran's behavioral, social, and emotional 
problems over the previous several years.  The evidence they 
provided was not relevant in determining whether the veteran 
is entitled to an earlier effective date for the grant of 
service connection for PTSD.

The veteran's representative contends that the RO's prior 
decisions were clearly and unmistakably erroneous in denying 
service connection for PTSD.  She bases her contention on 
VA's failure to apply the presumptions applicable to a combat 
veteran, which presume his exposure to significant stressors, 
VA's failure since 1982 to develop properly the veteran's 
claim, and VA's failure to timely request the veteran's 
medical records.  She argues that, because the veteran has 
complained of the same psychiatric symptoms since 1982, and 
these symptoms are now shown to be due to PTSD, the veteran 
is entitled to an effective date of January 1982, for the 
grant of service connection for PTSD.  She also argues that 
information under VA control documented these symptoms as 
early as 1982.

In conjunction with the November 2001 hearing, the veteran's 
representative submitted treatment records from the Mental 
Health Services of Southern Oklahoma showing that in March 
1983, the veteran was referred for an evaluation in order to 
determine whether he would be dangerous in visits with his 
children.  During this evaluation, a determination was made 
that the veteran did not demonstrate symptoms of PTSD, but 
rather, suffered from depression and anxiety.  Although an 
August 1983 treatment record discloses a diagnosis of PTSD, 
provisional, the remainder of the medical records submitted 
after the hearing are not relevant in determining whether an 
earlier effective date is warranted in this case as they do 
not document a diagnosis of PTSD prior to November 1996.

Analysis

The veteran seeks an effective date prior to November 7, 
1996, for the grant of service connection for PTSD.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. 
§ 3.151(a) (2001).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).  However, if the claim is 
received within one year after separation from service, the 
effective date of an award of disability compensation shall 
be the day following separation from active service.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of entitlement based on a reopened claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (2001).  The 
effective date of service connection based on a finding that 
a prior decision contained clear and unmistakable error is 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2001).  If evidence is 
received within the appeal period of a previously denied 
claim, the effective date of service connection based on a 
finding that new and material evidence has been submitted 
shall be as though the former decision had not been rendered.  
38 U.S.C.A. § 5110(i) (West. 1991); 38 C.F.R. 
§ 3.400(q)(1)(i) (2001).  If evidence is received after the 
appeal period of a previously denied claim, the effective 
date of service connection based on a finding that new and 
material evidence has been submitted shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i) (West. 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2001).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If this application is received 
within one year from the date it was sent to the veteran, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

A report of examination or hospitalization that meets certain 
requirements will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  Once a formal claim for compensation 
has been allowed, receipt of a report of examination or 
hospitalization by VA or the uniformed services or evidence 
from a state or other institution will be accepted as an 
informal claim for benefits.  Evidence from a private 
physician or layman will also be accepted as an informal 
claim if the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2001).

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158 (2001).

The veteran's representative contends that an effective date 
of January 1982 should be assigned the grant of service 
connection for PTSD because the veteran was exhibiting the 
same psychiatric symptoms in the early 1980s as he did in 
1996, when the symptoms were diagnosed as PTSD.  In the 
alternative, she contends that an earlier effective date is 
warranted because prior RO decisions denying entitlement to 
service connection for a psychiatric disorder involve clear 
and unmistakable error (CUE).  

The RO never addressed the representative's latter 
contention, but given recent regulatory amendments, the RO's 
failure to do so does not prohibit the Board's from 
considering this contention in the first instance.  See Board 
of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).  To eliminate any prejudice to the veteran, 
however, the Board, in April 2002, notified the veteran that, 
in deciding this claim, it proposed to rely on the law and 
regulations applicable to motions for CUE and provided the 
veteran and his representative an opportunity to submit 
evidence and argument in response.  Thereafter, the veteran's 
representative responded that the veteran had no additional 
evidence or argument to submit. 

With regard to the representative's first contention, the 
facts establish that the veteran did not submit a claim of 
entitlement to service connection for PTSD until  January 
1987, which the RO denied in May 1987.  Thereafter, the 
veteran submitted another claim of entitlement to service 
connection for PTSD, which the RO again denied in August 
1987.  The RO notified the veteran of the May 1987 and August 
1987 decisions and of his appellate rights with regard to 
these decisions, but the veteran did not appeal.  These 
decisions are thus final.  See 38 U.S.C.A § 4005(c) (1987); 
38 C.F.R. §§ 19.129, 19.192 (1987).   

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2001).  The United States Court of Appeals for 
Veterans Claims (the Court) has held that for there to be a 
valid claim of CUE either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
legal provisions effective at the time were improperly 
applied.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Glynn v. Brown, 6 Vet. App. 523 (1994); Mason 
(Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) (Court 
recognized in Russell, Glynn and Mason that a viable claim of 
clear and unmistakable error must be premised on the RO's 
clear failure to consider certain highly probative evidence 
in the first instance versus asking that the Board reweigh or 
reevaluate the evidence reviewed by the RO in the prior final 
rating decision).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).  

Prior to deciding whether the RO's May 1987 and August 1987 
rating decisions involve CUE, the Board must determine 
whether, as a threshold matter, the veteran has plead CUE 
with the specificity required by law.  In order to raise a 
valid claim of CUE, a claimant must specifically indicate 
what the error is and, unless clear on its face, he must also 
provide persuasive reasons why the decision would have been 
manifestly different but for the error.  Id.  If a claimant 
fails to identify the specific error or does not show that 
the outcome of the case would have been manifestly different, 
the claim that a prior decision was based on CUE will be 
denied as a matter of law.  See Luallen, 8 Vet. App. at 96. 

In this case, neither the veteran, nor his representative has 
plead a valid claim of CUE in the RO's May 1987 and August 
1987 rating decisions.  Although the veteran's representative 
has specifically identified errors in these decisions, she 
has not provided reasons, persuasive or otherwise, why the 
decisions would have been manifestly different but for the 
error.  

Her first contention is that, in its May 1987and August 1987 
decisions, the RO failed to apply the presumptions applicable 
to combat veterans, which presume that the veteran was 
exposed to a significant stressor while in service.  
According to the law in effect in 1987, a grant of service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  If the claimed in-service stressor was related to 
combat, service department evidence that the veteran served 
in combat was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the in-service stressor.  
See 38 C.F.R. § 3.304(f) (1987).

At the time of the RO's decisions, the veteran's personnel 
records documented that the veteran served in Vietnam from 
May 1967 to April 1968, as a battery aidman.  In September 
2000, the RO accepted this evidence as sufficient to 
establish that the veteran participated in combat in Vietnam.  
The medical evidence that was of record in May 1987 and 
August 1987, however, did not establish a clear diagnosis of 
PTSD or indicate that any of the veteran's psychiatric 
symptoms were related to service.  Rather, it showed that, 
during an Agent Orange medical examination and VA psychiatric 
examinations, the veteran was not diagnosed with PTSD.  In 
the absence of such a diagnosis, and regardless of whether 
the veteran served in combat, the RO could not have granted 
the veteran service connection for PTSD in May 1987 or August 
1997.  Therefore, there is no persuasive reason the veteran's 
representative could possibly provide to establish that, but 
for an error of not applying a presumption applicable to 
combat veterans, the outcome of the May 1987 and August 1987 
decisions would have been manifestly different. 

The representative's second contention is that, since 1982, 
the RO has failed to develop properly the veteran's claim by 
obtaining his medical records.  In support of this 
contention, she cites the decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), reh'g denied en 
banc, No. 98-7046 (Jan. 21, 2000).  In that decision, the 
Federal Circuit held that the RO committed a grave procedural 
error by not obtaining the veteran's service medical records 
prior to denying his claim for service connection, which 
prevented the decision from becoming final.  In that case, 
the veteran specifically requested the RO to obtain his 
service medical records and the RO failed to notify the 
veteran that his claim was adjudicated without the benefit of 
those records.

Since the Hayre decision was rendered the Court has construed 
the holding narrowly, and confirmed prior decisions finding 
that VA's failure to fulfill the duty to assist does not 
prevent a decision from becoming final, or constitute CUE.  
In Simmons, 14 Vet. App. at 84, the Court failed to extend 
the holding in Hayre to a "garden variety" breach of the 
duty to assist and held that the RO's failure to provide the 
veteran with a VA examination did not constitute "grave 
procedural error."  The Court determined, in essence, that 
only the RO's failure to obtain records under the control of 
VA constituted "grave procedural error," in that the 
veteran could obtain other records himself.  In Tetro v. 
West, 14 Vet. App. 100 (2000), the Court held that the RO's 
failure to obtain evidence could constitute a "grave 
procedural error" only if the law established a clearly 
defined duty to obtain the specific evidence; in Hayre the 
Veterans Benefits Administration Manual M21-1 required the RO 
to obtain service medical records prior to adjudicating a 
claim for service connection.  The Court has also held that 
in order to show that a grave procedural error occurred, 
"[t]he appellant must demonstrate that the records he seeks 
to compel VA to obtain are not only pertinent to his claim 
but that they would also have had a substantial impact upon 
the challenged rating decision."  Dixon v. Gober, 14 Vet. 
App. 168, 173 (2000).

In any event, in his original January 1983 claim for 
compensation benefits, the veteran did not report the 
existence of any medical records relevant to his claimed 
disabilities, other than the report of VA Agent Orange 
examination conducted in 1982.  In addition, during the June 
1983 VA psychiatric examination he denied ever having seen a 
psychiatrist, and during the March 1987 VA examination, he 
did not allude to any psychiatric treatment.  Finally, in all 
of the veteran's written statements submitted prior to August 
1997, he did he report the existence of any medical records 
relevant to his claim for compensation benefits.  In August 
1987, the RO notified the veteran of the need to submit 
medical records showing that he had been treated for PTSD, 
but the veteran did not respond to that notice.  It was not 
until November 1996 that the veteran reported the existence 
of medical records relevant to his claim, and these records, 
which were later associated with the claims file, do not show 
that a clear diagnosis of PTSD was rendered at any time prior 
to August 1987.  In light of the foregoing, any failure on 
the RO's part to obtain these records in May 1987 and August 
1987 cannot now constitute a grave procedural error 
preventing the decisions from becoming final because these 
records would have had no impact on the outcome of the May 
1987 and August 1987 decisions.  

Following the August 1987 rating decision, in June 1990, the 
RO received an inquiry from the veteran's United States 
Senator.  This inquiry cannot constitute an unadjudicated 
claim for compensation benefits because after the RO informed 
the veteran, through his Senator, of the evidence needed to 
support a claim for service connection for PTSD, the veteran 
did not respond within the one year period following the 
notice.  Thus, considering the inquiry a claim, that Board 
finds that that claim was abandoned when the veteran failed 
to submit the requested evidence in the time period allowed.  
38 C.F.R. § 3.158.  

The RO next received correspondence from the veteran on 
September 12, 1996, when he filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.  Although the RO denied this claim in October 1996, 
one month later, the veteran again submitted a written 
statement referencing his September 12, 1996 claim and 
mentioning medical records that needed to be obtained in 
support of that claim.  The RO obtained these records from 
the Chickasaw Health Clinic in April 1997, within one year of 
the September 12, 1996 request to reopen, and found them to 
be new and material.  These records contained a September 25, 
1996 diagnosis of PTSD and served as the basis for the RO's 
grant of service connection for PTSD.  Inasmuch as the 
September 12, 1996 claim was pending on September 25, 1996, 
when the veteran was first diagnosed with PTSD and shown to 
be entitled to service connection for PTSD, the appropriate 
effective date for the grant of service connection for PTSD 
is September 25, 1996.  See 38 C.F.R. § 3.400(r) (providing 
that the effective date of an award based on a reopened claim 
shall be the date of claim or the date entitlement arose, 
whichever is later). 

The veteran's representative has cited McGrath v. Gober, 14 
Vet. App. 28, 35 (2000), in support of her claim for a 1982 
effective date.  In that case, the Court held that, in 
determining the correct effective date for the grant of 
service connection, the date the evidence of entitlement is 
submitted to VA is not relevant.  Rather, if the medical 
evidence indicates that the veteran suffered from the 
disorder retroactively and a claim for service connection was 
pending at that time, a retroactive effective date is 
applicable.  In other words, the "date entitlement arose" 
in 38 C.F.R. § 3.400(b)(2) may be prior to VA's receipt of 
the evidence of such entitlement.

The facts in McGrath are distinguishable from the facts in 
this case.  In McGrath, the Board found that the veteran had 
an unadjudicated claim for service connection for PTSD 
pending since 1972.  The veteran's date of entitlement to 
service connection was, therefore, dependent upon the date 
the medical evidence established a clear diagnosis of PTSD.  
The veteran's psychiatric symptoms were initially diagnosed 
as PTSD in 1992, but his treating psychiatrist later 
submitted a medical report indicating that those symptoms 
should have been diagnosed as PTSD in 1975.  The Court found 
that the initial diagnosis of PTSD in 1992 did not preclude 
the award of an effective date prior to 1992, in that the 
diagnosis of PTSD had been made retroactive to 1975 by the 
veteran's psychiatrist.  In this case, the veteran was not 
initially diagnosed with PTSD until September 25, 1996, and 
none of the medical evidence of record establishes that this 
diagnosis should have been rendered prior to this date.  In 
any event, following the RO's August 1987 denial of the 
veteran's claim, the RO did not receive another claim for 
service connection for PTSD from the veteran until September 
12, 1996.  Contrary to the representative's assertion, no 
unadjudicated claim has been pending since 1982. 

The veteran's representative has also asserted that an 
earlier effective date should be granted because the RO 
failed to consider the veteran's VA treatment records, which 
are deemed to be of record for the purpose of determining the 
appropriate effective date and could constitute an informal 
claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Although the records to which the representative 
refer document a long history of treatment for psychiatric 
symptoms beginning in 1983, they reflect treatment for 
anxiety and depression, not PTSD.  Accordingly, pursuant to 
38 C.F.R. § 3.157, the portion of these records dated prior 
to September 25, 1996 cannot constitute an informal claim for 
service connection for PTSD. 

The veteran's representative has submitted treatment records 
from the Tishomingo Indian Health Clinic, documenting the 
veteran's treatment for dysthymic disorder or major 
depression from 1990 to 1997.  She has also submitted 
treatment records from the Mental Health Services of Southern 
Oklahoma showing that a psychiatric evaluation in March 1983 
resulted in the conclusion that the veteran did not 
demonstrate any symptoms of PTSD.  These records also reflect 
that, in August 1983, the veteran was given a provisional 
diagnosis of PTSD.  These records, which were received by VA 
in November 2001, do not support an effective date prior to 
September 25, 1996, for the grant of service connection for 
PTSD because records of treatment from providers other than 
VA or a service department can only be considered an informal 
claim for benefits when received by VA, not when recorded.  
38 C.F.R. § 3.157.  Even assuming otherwise, these records 
would have been insufficient to establish the veteran's 
entitlement to service connection for PTSD because the 
diagnosis of PTSD rendered in August 1983 was merely 
provisional, not definitive.

Based on the Board's findings, noted above, the Board 
concludes that the criteria for entitlement to an effective 
date of September 25, 1996, for the grant of service 
connection for PTSD, are met.  The veteran's claim must 
therefore be granted. 



ORDER

An effective date of September 25, 1996, for the grant of 
service connection for PTSD, is granted.


REMAND

As previously stated in the Introduction section of this 
decision, the veteran has submitted a notice of disagreement 
with, and a substantive appeal of, the RO's denial of a 
disability evaluation in excess of 70 percent for PTSD.  He 
has also submitted a notice of disagreement on the issue of 
whether he timely appealed the RO's denial of service 
connection for hearing loss.  The Board thus remands these 
issues to the RO so that the veteran can be furnished a 
statement of the case and, with regard to the hearing loss 
claim, provided an opportunity to submit a substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  The revisions to 
the regulations do not, however, allow the Board, in a 
circumstance such as this, to issue a statement of the case.  
Under 38 C.F.R. § 19.29, the RO must take such action.  
Therefore, to ensure that the veteran is provided due process 
of law, the RO should complete the following development:

After undertaking any development deemed 
appropriate on the issues of whether the 
veteran is entitled to an increased 
evaluation for PTSD and whether he has 
timely perfected an appeal of the January 
1999 denial of service connection for 
hearing loss, the RO should readjudicate 
those issues.  If entitlement remains 
denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to those 
issues.  The veteran and his 
representative should also be given the 
opportunity to submit a substantive 
appeal on the issue of whether the 
veteran timely perfected an appeal of the 
denial of service connection for hearing 
loss.

The case should be returned to the Board for consideration of 
any issues that remain in denied status and for which a valid 
substantive appeal has been submitted.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. Driever
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



